
	

114 HR 5636 : National Institute of Standards and Technology Campus Security Act
U.S. House of Representatives
2016-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS2d Session
		H. R. 5636
		IN THE SENATE OF THE UNITED STATES
		July 12, 2016Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To increase the effectiveness of and accountability for maintaining the physical security of NIST
			 facilities and the safety of the NIST workforce.
	
	
 1.Short titleThis Act may be cited as the National Institute of Standards and Technology Campus Security Act. 2.NIST campus security (a)Supervisory authorityThe Department of Commerce Office of Security shall directly manage the law enforcement and security programs of the National Institute of Standards and Technology through an assigned Director of Security for the National Institute of Standards and Technology. This subsection shall be carried out without increasing the number of full time equivalent employees of the Department of Commerce, including the National Institute of Standards and Technology.
 (b)ReportsSuch Director of Security shall provide an activities and security report on a quarterly basis for the first year after the date of enactment of this Act, and on an annual basis thereafter, to the Under Secretary for Standards and Technology and to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (c)Comptroller General reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit a report to the Secretary of Commerce, and to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation in the Senate, that—
 (1)evaluates the costs and performance of the National Institute of Standards and Technology Police Services Group;
 (2)compares the total costs of that Police Services Group with the estimated cost of private police contractors to perform the same work;
 (3)examines any potential concerns with private police contractors performing the duties of the Police Services Group;
 (4)makes recommendations, based on the findings under paragraphs (2) and (3), for how the National Institute of Standards and Technology should spend its money on security without diminishing the security on its campuses;
 (5)proposes oversight and direction that the Police Services Group or outside security contractors need to ensure physical security at National Institute of Standards and Technology campuses;
 (6)establishes the percentage of National Institute of Standards and Technology personnel, including the Police Services Group and outside security contractors, that follow security policies, processes, and procedures applicable to their responsibilities;
 (7)determines the number of known security breaches and other similar incidents at National Institute of Standards and Technology campuses involving National Institute of Standards and Technology personnel and external parties from fiscal year 2012 to the date of the completion of this report, and their impact and resolution; and
 (8)analyzes management, operational, and other challenges encountered in the course of protecting National Institute of Standards and Technology facilities and the extent to which such challenges impact security, and includes assessment of the National Institute of Standards and Technology’s attempts to mitigate those challenges.
				Passed the House of Representatives July 11, 2016.Karen L. Haas,Clerk
